DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of restriction requirement in the reply filed on 04 February 2022 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 February 2022.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  
1. In claim 2, examiner recommend deleting “a cabin as” in line 8 (the word “seats” implies that the pressurized compartment is a cabin).  
2. In claim 6 line 4, “blow” needs to be changed to “blows”.
3. In claim 12, “punching” needs to be changed to “punched”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rectification portion that rectifies flow of the conditioned air” in claims 10, 11 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a lower part than the ceiling” in line 13.  It’s not clear what structure is required for the lower part.  Or is it just a space.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a space below the ceiling”.
Claim 1 recites “the blowout portion or the blowout upstream portion” in the third paragraph.  However, in the second paragraph, the limitation recites “the air-conditioning duct on each of the starboard side and the port side includes a blowout portion and a blowout upstream portion” (This means there are two blowout portions and two blowout upstream portions).  Therefore, it’s unclear which of the two blowout portions is for the blowout portion in the third paragraph and which of the two blowout upstream portions is for the blowout upstream portion in the third paragraph.  Examiner recommend applicant to amend this limitation in the third paragraph to (and for examining purpose, examiner interprets this limitation is) “for each of the starboard side and the port side, the blowout portion or the blowout upstream portion is curved to cause a terminal end side of the blowout portion to be inclined downward with respect to a horizontal direction”.
Claim 4 recites “the air-conditioning duct” in line 2.  However, in claim 1 the limitation says there is an air-conditioning duct on the starboard side and an air-conditioning duct on the port side.  Therefore, it is unclear which one of the air-conditioning ducts of claim 1 is used to refer to the air-conditioning duct in claim 4.  Examiner recommend applicant to amend the limitation of claim 4 to (and for examining purpose, examiner interprets this limitation is) “for both the starboard side and the port side, the air-conditioning duct extends…”
Claim 5 recites “the air-conditioning duct” in line 2.  However, in claim 1 there is an air-conditioning duct on the starboard side and an air-conditioning duct on the port side.  Therefore, it is unclear which one of the air-conditioning ducts of claim 1 is used to refer to the air-conditioning duct in claim 5.  Examiner recommend applicant to amend the limitation of claim 5 to (and for examining purpose, examiner interprets this limitation is) “for both the starboard side and the port side, the air-conditioning duct extends…”
Claim 8 recites “the blowout portion” and “the blowout upstream portion”.  However, in claim 1, the limitation recites an air-conditioning duct on the starboard side and an air-conditioning duct on the port side and each duct has a blowout portion and a blowout upstream portion.  Therefore, in claim 1 the limitations imply there are two blowout portions and two blowout upstream portions.  Therefore, it is unclear which of the two blowout portions and which of the two blowout upstream portions are for “the blowout portion” and “the blowout upstream portion” of claim 8.  Examiner recommend applicant to amend the limitation of claim 8 to (and for examining purpose, examiner interprets this limitation is) “wherein for both the starboard side and the port side, the blowout portion…”  Accordingly, for claim 10, examiner interprets the limitation is “wherein for both the starboard side and the port side, the blowout portion…”
Claim 9 recites “the blowout portion” and “the blowout upstream portion”.  However, in claim 1, the limitation recites an air-conditioning duct on the starboard side and an air-conditioning duct on the port side and each duct has a blowout portion and a blowout upstream portion.  Therefore, in claim 1 the limitations imply there are two blowout portions and two blowout upstream portions.  Therefore, it is unclear which of the two blowout portions and which of the two blowout upstream portions are for “the blowout portion” and “the blowout upstream portion” of claim 9.  Examiner recommend applicant to amend the limitation of claim 9 to (and for examining purpose, examiner interprets this limitation is) “wherein for both the starboard side and the port side, the blowout portion…”  Accordingly, for claims 11 and 13-16, examiner interprets the limitation is “wherein for both the starboard side and the port side, the blowout portion…”
Claim 15 recites “a plurality of the air-conditioning ducts”.  It’s not clear if “a plurality of the air-conditioning ducts” of claim 15 includes “an air-conditioning duct that is provided on each of a starboard side and a port side” in claim 1.  Examiner recommend applicant to add “wherein the plurality of the air-conditioning ducts include the air-conditioning duct on each of the starboard side and the port side” at the end of claim 15.
Claim 16 recites the limitation "the axis direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an axis direction”.
Claim 16 recites “a plurality of the blowout upstream portions”.  However, in claim 1, the limitation recites an air-conditioning duct on the starboard side and an air-conditioning duct on the port side and each duct has a blowout portion and a blowout upstream portion.  Therefore, in claim 1 the limitations imply there are two blowout portions and two blowout upstream portions.  Therefore, it’s not clear if this limitation includes the blowout upstream portion on the starboard side and the blowout upstream portion on the port side as recited in claim 1.  Examiner recommend applicant to amend this limitation of claim 16 to (and for examining purpose, examiner interprets this limitation is) “The air-conditioning duct structure of the aircraft according to claim 1, wherein for both the starboard side and the port side, the blowout portion is continuous along an axis direction of the aircraft, and receives the conditioned air from the blowout upstream portion and additional blowout upstream portions configured to guide the conditioned air to a vicinity of the ceiling to blow out the conditioned air.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivera (US 20150063995).
Regarding claim 1, Rivera teaches an air-conditioning duct structure of an aircraft, the air-conditioning duct structure comprising
an air-conditioning duct (14, fig 6) that is provided on each of a starboard side (left side of fig 1) and a port side (right side of fig 1) of a pressurized compartment (cabin 16, fig 1) of the aircraft (10, fig 1) and is configured to guide conditioned air to a vicinity (area above seats in fig 1) of a ceiling (ceiling above the seats in fig 1) of the pressurized compartment of the aircraft, wherein
the air-conditioning duct on each of the starboard side and the port side includes a blowout portion (40, fig 5) and a blowout upstream portion (20+30, fig 5), the blowout portion blowing out the conditioned air to the pressurized compartment from an outboard side (toward left or right side of fig 1) of the ceiling to an inboard side (toward the center of fig 1) of the ceiling and toward a space (space below ceiling) below the ceiling (see fig 1 for airflow direction 
for each of the starboard side and the port side, the blowout portion or the blowout upstream portion is curved (see fig 4 and 5) to cause a terminal end side (41+42 in fig 4-5) of the blowout portion to be inclined downward (In fig 1, the ducts 14 at both the left side and the right side are connected to air vents 15.  [0018] states air flow 11 from diffusers 14 exit through air vents 15.  Therefore blowout portion 40 of duct 14 inherently inclined downward) with respect to a horizontal direction (left-right direction in fig 1).
Regarding claim 6, Rivera teaches the blowout portion on the starboard side and the blowout portion on the port side are configured in symmetrical shapes (shown in fig 1), and each blow out the conditioned air in a direction forming an equal angle with respect to a horizontal direction (airflow 11 out of exit 15 is slanted relative to a horizontal line shown in fig 1).
Regarding claim 7, Rivera teaches a position of a passage between seats on the starboard side and seats on the port side in the pressurized compartment corresponds to a center part of the pressurized compartment in the right-left direction (see fig 1, passage exists between seats on the starboard side and seats on the port side).
Regarding claim 8, Rivera teaches wherein for both the starboard side and the port side, the blowout portion has a flow path cross-sectional area (cross-sectional area of 40 in fig 5) that is made larger (see fig 5) than a flow path cross-sectional area of the blowout upstream portion (cross-sectional area of 20 or 30 in fig 5).
Regarding claim 9, Rivera teaches wherein for both the starboard side and the port side, the blowout portion has the flow path cross-sectional area that is made larger in an axis direction 
Regarding claim 13, Rivera teaches wherein for both the starboard side and the port side, the blowout portion comprises a widened portion (41, fig 5) and a flat portion (42, fig 4-5.  In fig 4, portion 42 is flat), the widened portion being gradually expanded in the axis direction of the aircraft relative to the blowout upstream portion, and the flat portion communicating with a downstream side (downstream end of 41, fig 5) of the widened portion and having a flat cross-section (cross-section in airflow direction is flat).
Regarding claim 17, Rivera teaches an aircraft comprising the air-conditioning duct structure according to claim 1; and the pressurized compartment (see claim 1 rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen (US 20150069182) in view of Rivera (US 20150063995).
Regarding claim 2, Jacobsen teaches an aircraft having a ceiling (annotated fig 1) disposed between a baggage storage portion (14, fig 2) on a starboard side (left side of fig 2) and a baggage storage portion (14’, fig 2) on a port side (right side of fig 2) in a right-left direction, the baggage storage portion on the starboard side and the baggage storage portion on the port side being located above seats (storage portions are inherently above the seats because they are 
Jacobsen fails to teach all the limitations of claim 1.
Rivera teaches all the limitations of claim 1 (see rejection above).
It would have been obvious at the time of filing to modify Jacobsen as taught by Rivera by adding blowout upstream portions to the blowout portions in order to allow conditioned air to be delivered to the blowout portions.
Regarding claim 3, Jacobsen in view of Rivera teaches the blowout portion on the starboard side opens near a right end (right end of ceiling in Jacobsen fig 2) of the ceiling (annotated fig 1) and in a vicinity of a boundary (connection area) between the baggage storage portion on the starboard side and the ceiling, and
the blowout portion on the port side opens near a left end (left end of ceiling in Jacobsen fig 2) of the ceiling and in a vicinity of a boundary (connection area) between the baggage storage portion on the port side and the ceiling.


[AltContent: arrow]
    PNG
    media_image1.png
    186
    397
    media_image1.png
    Greyscale

[AltContent: textbox (ceiling)]
[AltContent: textbox (Annotated figure 1)]



Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen (US 20150069182) in view of Rivera (US 20150063995), and further in view of Markwart (US 20100240290).
Regarding claims 4 and 5, Jacobsen in view of Rivera teaches all the limitations of claim 2 and 3 respectively.
Jacobsen in view of Rivera fail to teach for both the starboard side and the port side, the air-conditioning duct extends between an inner wall of the cabin and a skin and between the baggage storage portion and the skin to the blowout portion.
Markwart teaches for both the starboard side and the port side, the air-conditioning duct (58, fig 9 and 11) extends between an inner wall (wall of cabin 12, fig 11) of a cabin (12, fig 11) and a skin (outer shell of aircraft) and between a baggage storage portion (38, fig 11) and the skin to the blowout portion (fig 11 shows that duct 58 is exterior of cabin wall and baggage storage portion.  Fig 6-7 teaches that ducts are symmetric for both port side and starboard side.  
It would have been obvious at the time of filing to modify Jacobsen in view of Rivera as taught by Markwart by installing the ducts in the space between the cabin wall and shell of the aircraft in order to provide more space for the passengers as well as avoid inadvertent damage of the ducts. 

Claims 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera (US 20150063995).
Regarding claims 10, 11 and 14, Rivera teaches all the limitations of claim 8, 9 and 13 respectively, as well as for both the starboard side and the port side there is a rectification portion (50, fig 5 or 6) that rectifies flow of the conditioned air.
Rivera fails to teach that the rectification portion is located at a position in the blowout portion where the flow path cross-sectional area is larger than the flow path cross-sectional area of the blowout upstream portion (for claims 10 and 11) as well as in the flat portion (for claim 14).  However, it would have been obvious to one of ordinary skill in the art at the time of filing to move the rectification portion to the desired location as claimed since it’s been held that rearranging parts of a prior art structure involves only routing skill in the art (See MPEP 2144.04 VI).  Also, in this case, moving the rectification portion to anywhere in the duct would not have changed how the rectification portion functions.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera (US 20150063995) in view of Ishizuka (US 7575773).

Ishizuka teaches a plate made of punched metal (col 22 lines 11-12, “The air blow openings 126 are constituted by slit-shaped nozzles, a slit-formed plate, a plate of punched metal”).
It would have been obvious at the time of filing to modify Rivera as taught by Ishizuka by having the rectification portion made of punch metal in order to provide a simple and cost-saving airflow rectification/control structure (having the plate made of punch metal allow users to control the size of airflow openings because users can simply use machine to punch bigger or smaller holes as opposed to welding plural pieces together to form a plate with plural airflow openings.)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera (US 20150063995) in view of Markwart (US 5695396).
Regarding claim 16, Rivera teaches all the limitations of claim 1, and for both the starboard side and the port side, the blowout portion is continuous along an axis direction (into the paper in fig 1) of the aircraft and receives the conditioned air from the blowout upstream portion.
Rivera fails to teach the blowout portions on both the starboard side and the port side receives air from additional blowout upstream portions.

As combined, Rivera in view of Markwart teaches the plurality of blowout upstream portions configured to guide the conditioned air to a vicinity of the ceiling to blow out the conditioned air.
It would have been obvious at the time of filing to modify Rivera as taught by Markwart by using plural blowout upstream portions to send air to the blowout portions in order to provide a mechanism to mix air at different temperatures to achieve desired outlet temperature for aircraft cabin.

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts fail to teach the relative spacing/length of the blowout portions as claimed in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762